Citation Nr: 1622444	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-32 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1979 to August 1984, February 1991 to July 1991, October 2001 to September 2002 and from February 2003 to February 2004.  He had additional service in the Air Force Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.

This case was remanded for further development in June 2015.  


FINDING OF FACT

Bilateral plantar fasciitis was not manifest in service and is not otherwise attributable to service.  


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2011, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In addition, the AOJ substantially complied with the Board's remand.  The AOJ contacted the Veteran in October 2015 to request that he provide or authorize the release of records from Dr. A and any outstanding records from the Podiatry Group.  The Veteran thereafter submitted medical records.  The Veteran's service personnel records were obtained, which include verification of annual training in 1993.  Finally a VA examination was conducted which is adequate as the examiner conducted an examination, reviewed the history and provided an opinion supported by a rationale.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

The Veteran appeals the denial of service connection for bilateral plantar fasciitis.  He contends that he first started having problems with his feet during a two week deployment in 1993 but that he was first treated for his feet in 1995 when he was given orthotics to deal with the pain.  The Veteran essentially claims that he did not have a specific foot injury but that his foot problems progressed overtime since his overuse in 1993 and that perhaps it was aggravated during subsequent periods of active service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim is based on a period of active duty for training, there must be evidence that the individual concerned became disabled during the period of active duty for training as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24) ; Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim.  To that end, the Veteran had several periods of active service; however, he alleges that his foot problems occurred during a period of summer training camp for reserve service in 1993.  Service treatment records for the Veteran's first two periods of service from June 1979 to August 1984 and February 1991 to July 1991 are devoid of a showing of any foot complaints.  The Veteran reported right heel pain in August 1996, April 2000 and November 2004.  The Veteran was afforded a September 2001 Pre-Deployment Health Assessment upon entry to his third period of active service and in February 2003 upon entering his fourth period of active service.  No bilateral foot disorder was listed.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions. Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Here, the evidence does not establish that the Veteran's bilateral plantar fasciitis clearly and unmistakably preexisted his third and/or fourth period of active duty service.  His September 2001 and February 2003 Pre-Deployment Health Assessments did not note any foot problems.  Furthermore, with regard to the right foot, the November 2015 VA examiner noted that the diagnosis of right plantar fasciitis was made in February 2005 by the Veteran's primary care physician.  It was noted that there is no clear and unmistakable evidence that he had right plantar fasciitis prior to that time. It was noted that he was diagnosed with other disorders of the leg but not plantar fasciitis.  For the left foot, the VA examiner noted that there are no complaints in the available medical records regarding the left foot heel or plantar pain until January 2012 when he was first diagnosed with bilateral plantar fasciitis.  It was noted that there is no objective evidence that left foot plantar fasciitis existed prior to this date.  While the Veteran reports that he had plantar fasciitis starting in 1993, the service treatment records dating from 1993 do not include a diagnosis of plantar fasciitis and the Veteran denied having foot problems in November 1993.  He also denied having medical problems in September 1994, January 1996, February 1997, March 1998, September 1998, October 1998, September 1999, August 2001, October 2001, February 2002, May 2002, July 2002, and July 2008.

As there is inadequate information upon which to conclude that his bilateral plantar fasciitis pre-existed his third and/or fourth period of service, the presumption of soundness attaches and has not been rebutted.  Having determined that the presumption of soundness is not rebutted, the Board must now determine if the Veteran's bilateral plantar fasciitis is related to service.

As noted, service treatment records are devoid of complaints, treatment and/or diagnoses for plantar fasciitis.  By history the Veteran reports his foot problems started in 1993 and continued since that time.  The Board notes, however, that objective evidence of plantar fasciitis is shown at earliest in 2005 about a year after his last period of active duty service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that while the Veteran claims that his foot problems started in 1993 during a two week summer deployment and continued since that time, when examined in November 1993 the feet were shown to be clinically normal and he denied foot trouble at time.  In September 1998, the feet were again shown to be clinically normal.  While he reported foot problems at that time, it was noted that he had foot fungus.  As noted, in the September 2001 and February 2003 pre-deployment assessments, no bilateral foot disabilities were listed.  

The Board is mindful of the Veteran's assertions and note that he is competent to report foot symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of his bilateral plantar fasciitis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board further notes that the Veteran has rendered inconsistent statements regarding the onset of his foot problems.  To that end, during his May 2015 hearing he reported that his foot problems started during a summer deployment in 1993 that required heavy walking and exercising.  He testified at that time that he was not treated for his foot problems until 1995 when he was fitted for orthotics.  During his November 2015 VA examination, however, he reported that his heels began to gradually hurt around 1996 when he was deployed for two week reserve duty and that he was then referred to a specialist and fitted for orthotics which he used until 2005.  The Veteran has provided inconsistent statements regarding the onset of his foot problems.  His inconsistent statements render him an unreliable historian and his statements are therefore not entitled to probative weight.

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the claimed disability to service.  There is no competent evidence or opinion that the Veteran's disability is related to his military service and neither the appellant nor his representative has presented any such opinion.  Rather, 
the November 2015 VA examiner opined that the Veteran's bilateral plantar fasciitis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  For the left foot, the VA examiner noted that there are no complaints in the available medical records regarding the left foot heel or plantar pain until January 2012 when he was first diagnosed with bilateral plantar fasciitis.  It was noted that there is no objective evidence that left foot plantar fasciitis existed prior to this date, so it is less likely than not that his current left plantar fasciitis was due to any active military service.  The examiner's rationale is supported by the service treatment records which did not show evidence of bilateral plantar fasciitis on examination in September 1998 or February 2003.

The VA examiner noted that there was no evidence that the Veteran had plantar fasciitis during any of his active duty times.  The VA examiner stated that two of the Veteran's activations were after 1993 (in 2001 and 2003) when
he states his heels started to hurt during his annual two week reserve duty training.  There is no objective evidence he had heel pain during his activations he stated.  The VA examiner noted that the Veteran did not seek medical care until nine months after he was released from active duty and he was diagnosed with right plantar fasciitis for the first time in February 2005.  As the Veteran acknowledged that he was very active in sports at that time, the VA examiner opined that it was more likely than not that his plantar fasciitis was due to his sports related activities not active duty.  

The VA medical opinion is persuasive and is assigned probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete physical examination.  There is no competent and credible evidence  to the contrary.  

In sum, the most probative evidence of record is against showing that the Veteran's bilateral plantar fasciitis is related to service.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  Accordingly, the claim is denied.  


ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


